Case 4:20-cv-10674-MFL-APP ECF No. 63 filed 10/26/20       PageID.607   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

EDWARD ALBERT STENBERG,

      Plaintiff,                                   Case No. 20-cv-10674
                                                   Hon. Matthew F. Leitman
v.

CORIZON HEALTH, INC., et al.,

     Defendants.
__________________________________________________________________/

                 ORDER GRANTING PLAINTIFF’S
           MOTION FOR ALTERNATIVE SERVICE (ECF No 62)

      On October 23, 2020, Plaintiff Edward Albert Stenberg filed a motion to

permit him to serve Defendant Gregory Fuller with the Complaint by registered mail.

(See Mot., ECF No. 62.) The Court has reviewed the motion and supporting

documents, and for all of the reasons stated in Stenberg’s motion, the motion is

GRANTED. Stenberg may serve Fuller with the Complaint by registered mail

(return receipt not required). Stenberg shall also serve Fuller with a copy of this

order when he serves Fuller with the Complaint. Fuller need not file an answer or

otherwise respond to the Complaint until further order of the Court.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: October 26, 2020

                                         1
Case 4:20-cv-10674-MFL-APP ECF No. 63 filed 10/26/20     PageID.608   Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 26, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
